Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 2/2/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
Claim(s) 16-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Montaletti (US 2016/0046787).
The discussion with respect to Montaletti in paragraph3 of Office action mailed on 10/4/2021 is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that a certain microstructure of the terpolymer that is based on a catalyst having two different internal electron donors is required in order to obtain the claimed double melting peak.  Applicant argues such a microstructure and catalyst are not taught by Montaletti.
In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Second, in the instant applicant’s examples of the specification, the catalyst includes a Ziegler-Natta catalyst, TEAL co-catalyst, and a Donor D external donor (page 24, lines 9-10).  Example 1 of Montaletti prepared a terpolymer with a Ziegler-Natta catalyst, triethylaluminum (TEAL) as co-catalyst, and dicyclopentyldimethoxysilane as external donor (D-type).  It appears that Montaletti discloses the same polymerization catalysts as relied upon by applicant and therefore intrinsically provide for the microstructure need to obtain the claimed double melting peak.
Third, even if the polymerization catalysts are not the same, applicant has not provided any comparative data which shows the criticality for a specific catalyst system to obtain claimed double melting peak.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn